NYGAARD, Circuit Judge,
dissenting.
I dissent because I do not agree that appellants should be permitted to rely upon equity to resurrect the cause of action which they lost through their own inaction. It is disingenuous of appellants to argue that Gray’s actions or inaction prevented them from filing suit against the proper party until after the statute of limitations had run.1
I agree with the majority’s statement of Delaware law on equitable estoppel. I disagree with the support they find from the facts for their conclusion that equitable estoppel should apply in this case; (1) that appellants did not discover that they had sued the wrong party until after the statute of limitations had expired, Majority at 650; (2) that Gray’s conduct so misled the appellants that they were forced to sue after the limitations period expired, Majority at 650-651; and (3) that “any information appellants received about Gray’s ownership was still misleading,” Majority at 651.
First of all, the alleged misstatement informed appellants fifteen days before the limitations period expired that they had sued the wrong party. Second, armed with this new information, appellants could have sued Gray within the time permitted by the statute of limitations and thereby preserved their right to add Creative Dining, Inc. pursuant to Fed.R.Civ.P. 15(e).2 It was appellants’ tardy reaction to the information given them which foreclosed their cause of action, not Gray’s failure to register his corporation’s fictitious name or the information given to appellants by some employee of the restaurant.
Because appellants discovered they had sued the wrong party two weeks before the *654limitations period expired; and, because the information that Gray was the owner, if acted upon, would have preserved their claim, I do not think the elements of equitable estoppel have been established. To this extent, I think Food Fair Stores Corp. v. Vari, 55 Del. (5 Storey) 280, 191 A.2d 257 (1963) controls our case. Although Food Fair is factually different, the differences do not warrant a contrary result because, in each case, had appellants sued the party they were told to sue within the limitations period, their claims would not have been barred. The difficulty which appellants suffer is not the result of some misstatement of fact or violation of law, but rather of their own inaction. They tried to do in two weeks that which the law expects will be done in two years.
I conclude that appellants do not deserve equity and appellee should not be estopped from relying upon the statute of limitations to bar appellants’ claim. Consequently, I would likewise conclude that the district court did not abuse its discretion by denying appellants’ request to add Creative Dining, Inc.

. I find it unnecessary to decided whether or not defendant violated Delaware's Trade Name Registry Act because even if it did, plaintiffs discovered whom to sue in time to amend their complaint and give notice to Gray.


. Gray was the majority shareholder of Creative Dining, Inc., which was the party that should have been sued. Had appellants acted to amend their complaint to add Gray and served notice to him within the fifteen days they had before the limitations period expired, see, Dandrea v. Malsbary Mfg Co., 839 F.2d 163, 167, n. 4 (3d Cir.1988), they could have amended their complaint after the limitations period expired to add Creative Dining, Inc., and, under Schiavone v. Fortune, 477 U.S. 21, 28-29, 106 S.Ct. 2379, 2383-84, 91 L.Ed.2d 18 (1986), the amendment would relate back to the filing of the complaint against Gray because notice to Gray, as principal shareholder, would be notice to Creative Dining. See, Itel Capital Corp. v. Cups Coal Co., Inc., 707 F.2d 1253, 1258 (11th Cir.1983). Thus, the information given to appellants, if acted upon within the limitations, would have enabled appellants to sue the correct party without hav*654ing their claim barred by the statute of limitations.